Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Starting on line 1 of claim 26 is the phrase “comprises continuously producing”.  
It is not clear what falls within the scope of “continuously producing”.  In the spec, Applicant mentions a drawing or extruding process (page 8 of spec).  It is not clear if other processes also fall within the scope of “continuously producing”, such as drawing/extruding combined with compression/stretching/heating steps, and might those other steps involve intermittent movement of the workpiece, so long as the workpiece is being worked on while stopped?  Or does “continuously” infer that the product is moving at all times, but could include therein multiple processes?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5 and 26-28 are rejected under 35 U.S.C. 102a1 as being anticipated by Walker (2005/0056952).
Examiner starts by noting that there is nothing in claim 1 to indicate that one core profile zone has different properties from the other core profile zone.  Such differences are not set forth until dependent claim 3, which recites differing diameters.
Resultingly, within the scope of claim 1 is the manufacture of an optical fiber where all the core profile zones are identical.
Walker shows a method with all the recited limitations, including;
fabricating an optical fiber, the optical fiber having two or more core profile zones that vary cyclically a plurality of times along the length of the optical fiber, with transition zones in between each successive varied core profile zone of the optical fiber (see image below; 

    PNG
    media_image1.png
    646
    524
    media_image1.png
    Greyscale


If it is argued that “vary cyclically” or “varied core profile zone” means more than “alternating” or “repeating”, then Examiner notes that Walker’s “zones” can each have different lengths, and thus be “varied”.  Examiner further notes that claim 1 gives the transition zones no specific properties.
In regard to claim 5, Walker’s fibers are glass.
As for claim 26, Walker’s extruding process is “continuous”, as best understood.
With regard to claim 27, see paragraph 0003.
With respect to claim 28, the zones are made simultaneous to the extrusion step.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,5-10,12,13,15,17 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kapron et al. (3,779,628), Farmer et al.(2012/0127563), Watanabe (2016/0020573), Neilsen et al.(2007/0237453), Kojima et al.(2008/0267229), Koponen et al.(9,484,706), Spiegel (1,172,067) and Murphy et al.(2012/0207435)

	Fact B:  The office notes that it is old and well known to manufacture optical fiber with cyclically varying core diameters by a continuous drawing process.  For example, see Kojima’s figures 2 and 3.  A second example is Koponen, see lines 38-42 of column 2.
	Fact C:  The office notes it is known to make products having a short width at one end and a large width at the other end, by starting with an elongate preliminary product having a cyclically varying width, and alternately cutting at the wide point and the narrow point.  An example of this is Spiegel.
	Fact D: The office notes it is well known to cleave optical fibers, both at wide core sections and narrow core sections.  An example is Murphy, as in paragraph 0034.  A second example is Neilsen, see paragraph 106.
	Given that the end product is known (Fact A) and the preliminary product is known (Fact B) and the method of converting a similar preliminary product into a similar end product is known (Fact C), it would have been obvious to one of ordinary skill to have employed Applicant’s claimed method to convert a preliminary optical fiber having a cyclically varying core zones of constant diameter into an end product optical fiber having a small constant-diameter core at one end, and a large constant-diameter core 
	With the above, claims 1-3,12,25 and 26 do not need to be further addressed.
	In regard to claims 5 and 27, numerous of the above references mention the core being glass or plastic, and configured to transmit signals.
	With respect to claims 6,9 and 13, note the transitions zones in all the references in Fact A and Fact B and Fact C and Fact D.  
As for claims 7,8,10 and 17, Speigel teaches subsequent 3rd and 4th cuts at the claimed areas.
In regard to claim 15, the first and third cuts of Speigel are considered to be the claimed 1st and 2nd cleaved ends.  Based on Applicant’s disclosure, it appears the goal is to have these 1st and 2nd cleaves be the same diameter, thus the term “substantially” is interpreted to mean “within manufacturing tolerances”.
	With regard to claim 28, Koponen teaches simultaneous core diameter changing and drawing, on lines 35-67 of column 2.

Applicant’s arguments have been considered but are largely moot because the new grounds of rejection.
Applicant argues against the 112b rejection of claim 26.  Applicant’s amendment has resolved half of the problem, but the remaining problem has not been addressed.  Examiner recommends cancelling claim 26 in favor of the more clear claim 28.

In regard to the 103 rejection, Examiner notes that at least 4 references (Kapron, Farmer, Watanabe, Neilsen) that show the end product having different diameter end zones of constant cross-section.  One of ordinary skill would have no problem adapting Kojima’s  or Koponen’s fabrication method to generate a fiber having alternating zones of different constant-diameter.  Examiner notes that the manufacturing of optical fibers is generally performed by large, multinational corporations.  Such companies would employ mechanical engineers to design their fiber manufacturing processes.  Accordingly, one of ordinary skill is considered to be a mechanical engineer with a 4 year degree and several years of work experience.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724